Citation Nr: 1144351	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-12 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnification compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1. The Veteran died in December 2008; the death certificate cites cancer of the larynx and cancer of the liver as the immediate causes of death.

2. Resolving all reasonable doubt in the appellant's favor, the Veteran's cause of death was causally related to his service-connected disability.

3. At the time of the Veteran's death, service connection was in effect for status post total laryngectomy with voice prosthesis, evaluated as 100 percent disabling, effective September 30, 2005. 


CONCLUSIONS OF LAW

1. The cause of the Veteran's death was related to an injury or disease incurred during active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).

2. The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011); See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for cause of the Veteran's death is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations as to that claim.  

With respect to the claim for benefits under 38 U.S.C.A. § 1318, the Board notes that the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the present case, the facts are not in dispute.  As discussed below, resolution of the appellant's appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  
II. Service Connection

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

As reported on the Veteran's death certificate, he died in December 2008; the immediate causes of death were cancer of the larynx and cancer of the liver.  However, the Veteran's treatment records raise the question of whether the cancer that actually led to his death was cancer of the larynx or cancer of the esophagus.

At the time of the Veteran's death, service connection was in effect for status post total laryngectomy with voice prosthesis, evaluated as 100 percent disabling, effective September 30, 2005.  The record reflects that the Veteran underwent a total laryngectomy in March 2005 as treatment for recurrent cancer of the larynx.  The cancer of the larynx was deemed service-connected as presumptively related to herbicide exposure coincident with service in the Republic of Vietnam.  38 C.F.R. 
§ 3.309(e) (2011).  The record shows that the Veteran was also diagnosed with esophageal cancer and liver cancer.  The medical evidence with respect to a relationship among these cancers is equivocal. 

In this regard, the Board notes an April 2007 pathology report that states that there were no features to indicate a recurrence of the Veteran's previous carcinoma of the upper aerodigestive tract.  A May 2007 treatment record shows that the Veteran was examined for esophageal cancer and a consulting oncologist at first thought the cancer of the esophagus was from the liver, but that subsequently, she concluded that the growth was esophageal cancer.  In February 2010, a VA examiner opined that it was more likely than not that the Veteran's liver mass was actually metastatic esophageal cancer.  Thereafter, the examiner clarified the opinion by saying that the esophageal cancer and laryngeal cancer were two separate cancers and that the total laryngectomy for cancer of the larynx did not contribute to the Veteran's death and was not related to the cancer of the esophagus and cancer of the liver that were the cause of the Veteran's death.

Finally, the Veteran's treating physician noted in January 2010 that there was uncertainty regarding whether the liver tumor was metastatic from the esophageal cancer or from another primary tumor and that the Veteran's laryngeal squamous cell carcinoma was a primary tumor.  He then concluded that the Veteran's laryngeal cancer was a contributing cause of the Veteran's death.  

In light of the above, the Board finds that it is at least as likely as not that the Veteran's death was causally related to his service-connected laryngectomy for cancer of the larynx.  The indecision exhibited in the May 2007 treatment note coupled with the lack of explanation for the change of opinion diminishes the probative value of the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Similarly, the conclusory nature of the VA examiner's statements in February 2010 negates their probative value.  Id.  Accordingly, the only opinion with respect to the cause of the Veteran's death with great probative value is the January 2010 letter from his treating physician.  In this regard, the Board notes that the record contains multiple treatment notes from this physician reflecting that he was involved in the Veteran's cancer diagnoses and treatment, which would have provided him with detailed information regarding the Veteran's cancer diagnoses and death.  
The Board observes that the physician did not indicate that he reviewed the claims file; however, this fact does not alone nullify the value of the opinion.  Id.  As the record shows that the physician had accurate knowledge of the Veteran's relevant medical history in forming the opinion, the lack of access to the claims file does not invalidate the opinion.  

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the Board determines that it is at least as likely as not the cause of the Veteran's death was causally related to his service-connected status post total laryngectomy with voice prosthesis.  Therefore, the appellant's claim for service connection for the cause of the Veteran's death is granted.

III. Entitlement to DIC Benefits Pursuant 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a veteran's death was not service-connected, provided that the Veteran was in receipt of or entitled to receive compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least five years from the date of his discharge or release from active duty, or for 10 or more years immediately preceding his death.  This statute was implemented by VA at 38 C.F.R. § 3.22.  

As reflected above, the Board has herein granted the claim for service connection for the cause of the Veteran's death.  To reiterate, DIC benefits pursuant to 38 U.S.C.A. § 1318 are available only if the cause of the Veteran's death is not service-connected.  Accordingly, the claim of entitlement to such benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for cause of the Veteran's death is granted.
Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


